 



Exhibit 10.1
[Execution Copy]
FIFTH AMENDMENT AGREEMENT
     This Fifth Amendment Agreement (“Amendment”) is executed as of the 7th day
of September, 2005, by and among Pier 1 Funding, L.L.C., a Delaware limited
liability company, as transferor (the “Transferor”), Pier 1 Imports (U.S.),
Inc., a Delaware corporation, as servicer (the “Servicer”), the “Class A
Purchasers” parties to the Certificate Purchase Agreement referred to below, and
JPMorgan Chase Bank, N.A. (as successor to Morgan Guaranty Trust Company of New
York) (“JPMorgan Chase”), as agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H:
     WHEREAS, the Transferor, the Servicer, the Class A Purchases named therein
and the Administrative Agent executed the Certificate Purchase Agreement dated
as of September 4, 2001 (as amended, supplemented or otherwise modified from
time to time the “Purchase Agreement”);
     WHEREAS, the sole Class A Purchasers parties to the Purchase Agreement as
of the date hereof are Delaware Funding Company, LLC (as successor to Delaware
Funding Corporation), as the Structured Investor, and JPMorgan Chase, as the
sole Committed Investor; and
     WHEREAS, the parties hereto have agreed to amend the Purchase Agreement on
the terms and conditions hereinafter set forth.
     NOW, THEREFORE, the parties hereto agree as follows:
     SECTION 1. Amendment of the Purchase Agreement. Effective on the date
hereof and subject to the satisfaction of the condition precedent set forth in
Section 2 below, the Purchase Agreement is hereby amended by amending and
restating in its entirety the definition of “Commitment Expiration Date” set
forth in Section 1.01 of the Purchase Agreement to read as follows:
     “Commitment Expiration Date” shall mean, for each Committed Investor, the
earlier of (i) September 6, 2006, as such date may be extended with respect to
such Committed Investor from time to time in accordance with Section 2.11 of
this Agreement and (ii) the Business Day specified by the Transferor by at least
30 days prior written notice to the Administrative Agent and each Committed
Investor.
     SECTION 2. Condition Precedent. This Amendment shall become effective as of
the date hereof upon the execution of this Amendment by all of the parties
hereto and the execution and delivery of the Consent to Amendment to Purchase
Agreement attached hereto.
     SECTION 3. Miscellaneous.
     3.1 Ratification. As amended hereby, the Purchase Agreement is in all
respects ratified and confirmed and the Purchase Agreement as so supplemented by
this Amendment shall be read, taken and construed as one and the same
instrument.
     3.2 Representation and Warranty. Each of the Transferor and the Servicer
represents and warrants that this Amendment has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     3.3 Governing Law; Parties; Severability. This Amendment shall be governed
by and construed in accordance with the laws and decisions (as opposed to the
conflicts of law provisions) of the State of New York. Whenever in this
Amendment there is a reference made to any of the parties hereto, such reference
shall also be a reference to the successors and assigns of such party,
including, without limitation, any debtor-in-possession or trustee. The
provisions of this Amendment shall be binding upon and shall inure to the
benefit of the successors and assigns of the parties hereto. Whenever possible,
each provision of this Amendment shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Amendment
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Amendment.
     3.4 Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Transferor, the Servicer and the Trustee have
caused this Amendment to be fully executed by their respective officers as of
the day and year first above written.

            PIER 1 FUNDING, L.L.C., as the Transferor
      By           Name:           Title:           PIER 1 IMPORTS (U.S.), INC.,
as the Servicer
      By           Name:           Title:        

            PARK AVENUE RECEIVABLES COMPANY, LLC (as successor to Delaware
Funding Company, LLC), as the sole Structured Investor


By JPMorgan Chase Bank, N.A., as attorney-in-fact
      By:           Name:           Title:        

            JPMORGAN CHASE BANK, N.A., as the sole Committed Investor and the
Administrative Agent
      By:           Name:           Title:        

[Consent to Amendment to Purchase Agreement Attached]

 



--------------------------------------------------------------------------------



 



CONSENT TO AMENDMENT TO PURCHASE AGREEMENT
     The undersigned, as the Trustee under the “Supplement” (as defined in the
Certificate Purchase Agreement dated as of September 4, 2001 (as amended, the
“Purchase Agreement”), among Pier 1 Funding, L.L.C., as the transferor, Pier 1
Imports (U.S.), Inc., as the servicer, the Class A Purchasers named therein and
JPMorgan Chase Bank, N.A. (as successor to JPMorgan Chase Bank), as the
administrative agent), hereby consents to the terms and conditions of the Fifth
Amendment Agreement dated as of September 7, 2005, relating to the Purchase
Agreement.

            WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells
Fargo Bank Minnesota, National Association), as the Trustee
      By           Name:           Title:        

 